UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) August 22, 2007 CITY HOLDING COMPANY (Exact Name of Registrant as Specified in its Charter) Commission File Number: 0-17733 West Virginia 55-0169957 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 25 Gatewater Road, Cross Lanes, WV 25313 (Address of Principal Executive Offices, Including Zip Code) 304-769-1100 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) -1- Section 8 – Other Events Item 8.01Other Events. On August 22, 2007, City Holding Company (the “Company”) announced that its Board of Directors had authorized the Company to buy back up to 1,000,000 of its common shares (the “Program”) in open market transactions, in block trades or otherwise at prices that are accretive to the earnings per share of continuing shareholders.The Program, which has no time limit on the duration, permits management to commence or suspend purchases at any time or from time-to-time based upon market and business conditions and without prior notice. Furnished as Exhibit 99.1 and incorporated herein by reference is the news release issued by the Company announcing the approval of the stock repurchase program and the declaration of the cash dividend. Section 9 - Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (c) Exhibits 99.1 News Release issued August 22, 2007 Signatures Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the Undersigned hereunto duly authorized. Dated: August 22, 2007 City Holding Company By: /s/ Charles R. Hageboeck Charles R. Hageboeck President & CEO -2-
